Application by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated November 20, 2000 (People v Lopez, 277 AD2d 397), affirming a judgment of the Supreme Court, Queens County, rendered June 9, 1998.
*532Ordered that the application is denied.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745). Smith, J.P., O’Brien, H. Miller and Schmidt, JJ., concur.